FILED

UNITED STATES DISTRICT COURT DEC 1 g 20"
FOR THE DISTRICT OF COLUMBIA Clerk, U.S Di
Courts for fha  Bankrupz¢;y
Leona Cosby, ) of columbia

)

Plaintiff, )

)

v. ) civil A¢ri@n N@.  224 6

)

Clares Bams, )
)

Defendant. )

MEMORANDUM OPINION

This matter is before the Court on plaintiffs pro se complaint and application to proceed
in forma pauperis. The Court will grant plaintiff’ s application and dismiss the complaint for lack
of subject matter jurisdiction. See Fed. R. Civ. P. l2(h)(3) (requiring the court to dismiss an
action "at any time" it determines that subject matter jurisdiction is wanting).

The subject matter jurisdiction of the federal district courts is limited and is set forth
generally at 28 U.S.C. §§ 1331 and 1332. Under those statutes, federal jurisdiction is available
only when a "federal question" is presented or the parties are of diverse citizenship and the
amount in controversy exceeds $75,()0(). A party seeking relief in the district court must at least
plead facts that bring the suit within the court's jurisdiction. See Fed. R. Civ. P. S(a).

Plaintiff is a District of Columbia resident suing another District of Columbia resident for
alleged conduct that is not clearly defined The complaint neither presents a federal question nor
provides a basis for diversity jurisdiction because both parties reside in the District. See Bush v.
Butler, 521 F. Supp. 2d 63, 71 (D.D.C. 2007) ("Forjurisdiction to exist under 28 U.S.C. § 1332,

there must be complete diversity between the parties, which is to say that the plaintiff may not be

a citizen of the same state as any defendant.") (citations omitted). A separate Order of dismissal

accompanies this Memorandum Opinion.  z /

Wnited States' District Judge
December  , 2011